Citation Nr: 0212213	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right mandible, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for headaches, a 
residual of a fracture of the right mandible, currently 
evaluated as 50 percent disabling.

(The issue of entitlement to service connection for a left 
eye disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from September 1974 to March 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 1998 and November 2001 by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In December 2000, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in August 2002.

The Board notes that the veteran is in receipt of a total 
disability evaluation based on individual unemployability due 
to service connected disabilities (TDIU) from February 22, 
1999.

The Board is undertaking additional development on the issue 
of entitlement to an service connection for a left eye 
disability pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 (a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
receiving the appellant's response to the notice, the Board 
will prepare a separate decision addressing that issue.   

FINDINGS OF FACT

1.  Residuals of a fracture of the right mandible are 
primarily manifested by limited motion of the 
temporomandibular joint with inter-incisal opening of 25 to 
30 millimeters.

2.  The maximum schedular evaluation of 50 percent for 
headaches is in effect.

3.  Residuals of a fracture of the right mandible, to include 
headaches, have not resulted in frequent hospitalizations, 
and the veteran is in receipt of TDIU based on the effect on 
his employability of such residuals and other service 
connected disabilities.


CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an 
evaluation in excess of 20 percent for residuals of a 
fracture of the right mandible are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.150, Diagnostic Codes 9904, 9905 (2001).

2. The schedular and extraschedular criteria for an 
evaluation in excess of 50 percent for headaches are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  As 
there is no additional evidence to be obtained with reference 
to the issues of entitlement to increased ratings for 
residuals of a fracture of the right mandible and headaches, 
there is no duty to notify the appellant whether he or VA 
should obtain additional evidence.  The Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

I.  Increased Rating for Residuals of Fracture of the Right 
Mandible

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.150, Diagnostic Code 9904 (2001), pertaining to 
malunion of the mandible, provides that slight displacement 
warrants a non-compensable evaluation, moderate displacement 
warrants an evaluation of 10 percent, and severe displacement 
warrants an evaluation of 20 percent.  A note to Diagnostic 
Code 9904 provides that ratings are dependent upon the degree 
of motion and relative loss of masticatory function.

38 C.F.R. § 4.150, Diagnostic Code 9905 (2001), pertaining to 
limited motion of temporomandibular articulation, provides 
that an inter-incisal range of 31 to 40 millimeters warrants 
an evaluation of 10 percent, an inter-incisal range of 21 to 
30 millimeters warrants an evaluation of 20 percent, an 
inter-incisal range of 11 to 20 millimeters warrants an 
evaluation of 30 percent, and an inter-incisal range of 0 to 
10 millimeters warrants an evaluation of 40 percent.

The veteran's service medical records reveal that, in 
September 1974, in an altercation with another service 
member, he sustained a fracture of the right angle of his 
mandible.

At a VA examination in May 1976, normal function of the 
mandible, without soreness, was found.

In September 1998, a private oral surgeon reported that the 
veteran had dislocation of his jaw on both sides and he would 
benefit from surgery on his jaw.

In March 2000, at a VA Medical Center, the veteran underwent 
a bilateral temporomandibular joint arthroplasty and 
reconstruction of the jaw joint.

At a VA oral surgery clinic in July 2000, it was noted that 
the veteran had a maximum incisal opening of 30 millimeters.  
Bruxism and myofacial pain were found.

In April 2002, the veteran underwent a VA MRI of his 
temporomandibular joint.  During the procedure, his mouth was 
open 25 millimeters.

At a VA general medical examination in May 2002, examination 
of the jaw showed little more than audible clicking, popping, 
and other crepitus during a chewing type of motion.

The Board notes that the veteran is in receipt of the maximum 
schedular evaluation of 20 percent under Diagnostic Code 
9904.  The Board also notes that, since jaw surgery in March 
2000, the veteran's inter-incisal opening has been noted to 
be 25 to 30 millimeters.  Such ability to open the jaw 
warrants an evaluation of 20 percent but no more under 
Diagnostic Code 9905.  The Board concludes that there is no 
basis to assign an evaluation in excess of 20 percent for 
residuals of a fracture of the right mandible.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.150, Diagnostic Codes 9904, 
9905 (2001).

II. Increased Rating for Headaches

Service connection is in effect for headaches as secondary to 
residuals of a fracture of the right mandible.

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001) provides a 
maximum schedular evaluation of 50 percent for migraine with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  As the veteran 
is in receipt of the maximum schedular evaluation of 50 
percent for headaches, the Board must find that there is no 
basis to assign a schedular evaluation in excess of 50 
percent for headaches.

III. Extraschedular Evaluations

In reaching the decision to deny increased schedular 
evaluations, the Board considered the history of the 
veteran's disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2. 
(2001).  Additionally, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(2001) have been considered whether or not they were raised 
by the veteran as required by the holding of the United 
States Court of Veterans Appeals in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), including the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  The Board finds that in this 
case, the disability picture presented by residuals of a 
fracture of the right mandible, to include headaches, is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's jaw problems and headaches have resulted 
in frequent hospitalizations.  Although his jaw disability 
and headaches contribute to unemployability, the veteran is 
in receipt of TDIU and the Board finds that the interference 
with employability imposed by residuals of a fracture of the 
right mandible, to include headaches, for that reason does 
not warrant an extraschedular disability evaluation.  The 
Board is, therefore, not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER


An increased evaluation for residuals of a fracture of the 
right mandible is denied.

An increased evaluation for headaches, a residual of a 
fracture of the right mandible, is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

